Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 1 of 23 PageID #: 2738




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FIRST QUALITY TISSUE, LLC,                       )
                                                 )
                      Plaintiff,                 )
                                                 )
               v.                                ) C.A. No. 19-428-RGA
                                                 )
IRVING CONSUMER PRODUCTS                         ) PUBLIC VERSION
LIMITED and IRVING CONSUMER                      )
PRODUCTS, INC.,                                  )
                                                 )
                      Defendants.                )

            MEMORANDUM OPINION AND SPECIAL MASTER ORDER #7

       On October 2, 2020, the Special Master issued Memorandum Opinion and Order #3,

which ordered Plaintiff First Quality Tissue, LLC (First Quality) to “submit all category (2)

documents for in camera review” and “provide to the Special Master new versions of the three

privilege logs with the rows for the documents being submitted highlighted in yellow and a

column with a Bates or other control number for each document being submitted for review so

the Special Master can determine which document corresponds with which log entry.” D.I. 138

at 9. First Quality made the requested submissions on October 12, 2020. Having reviewed the

documents submitted for in camera inspection, the Special Master rules as follows.

                                        BACKGROUND

       Familiarity with Memorandum Opinion and Order #3 is assumed.

       First Quality asserts three related patents, U.S. Patent Nos. 9,506,203, 9,580,827, and

9.725,853. All three are entitled “Soft Through Air Dried Tissue.” The asserted claims require

that the outer surface of the through air dried (TAD) tissue has specific surface properties. These

properties include “Average Peak to Valley Waviness,” “Waviness Uniformity,” “Average

Primary Amplitude,” and “Amplitude Uniformity.”
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 2 of 23 PageID #: 2739




       The specifications of the patents, which appear to be the same, state that “the tissue of the

present invention is measured to have Pa and Wc values that are both low and relatively uniform

compared to conventional TAD tissue products.” See, e.g., ‘203 patent at 9:24-26. The patents

disclose measured values of Pa and Wc for several prior art tissues and two embodiments of the

invention. Id. at column 9. These measurements were taken using Mahr, Inc.’s profilometer and

analyzed using Digital Metrology Solutions, Inc.’s Omnisurf software. Id. at column 9.

       Irving requested First Quality’s Pa and Wc measurements and protocols for obtaining

those measurements. Ex. D to Irving’s Opening Brief at 80-81 and 87-88. Irving also requested

the same measurement documents from Mahr and Digital Metrology. Exs. E and F to Irving’s

Opening Brief. The parties do not dispute that the requested documents are relevant.

       First Quality produced some documents regarding the measurements disclosed in the

patents. But First Quality, Mahr, and Digital Metrology withheld the majority of documents

concerning Pa and Wc measurements based on claims of attorney-client privilege and attorney

work product, and each served a privilege log. Exs. K, L, and M to Irving’s Opening Brief.

       Irving moved to compel production of measurements of the properties claimed or

described in the asserted patents, protocols for obtaining those measurements, and samples of

prior art products from First Quality and its third-party vendors Mahr Inc. and Digital Metrology.

First Quality voluntarily submitted 23 documents for in camera inspection.

       In Memorandum Opinion and Order #3, the Special Master analyzed First Quality’s

attorney-client privilege and attorney work product claims relating to three categories of

documents:

       (1) Testing and analysis conducted by Dr. Malburg of Digital Metrology and Mahr at the
           direction of First Quality’s attorneys at Amster Rothstein & Ebenstein LLP (Amster)
           to understand the methodologies described in third-party patents, and interpretation of
           data for Amster to use in its legal analysis and advice.

                                                2
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 3 of 23 PageID #: 2740




       (2) Projects with Amster related to obtaining patent protection on soft bath tissue
           products in 2013 and on towel products in 2015.

       (3) Testing that raised concerns about infringement by First Quality’s competitors with
           respect to recently filed patent applications.

As to the first and third categories, the Special Master denied Irving’s motion to compel. As to

category (2), however, the Special Master found that at least certain documents or portions of

documents may have been improperly withheld and ordered First Quality to submit all category

(2) documents to the Special Master for in camera inspection.

       On October 12, 2020, First Quality submitted the category (2) documents along with the

following additional documents:

       Digital Metrology’s First Amended Privilege Log;

       First Quality Tissue’s Partial Privilege Log;

       First Quality’s Supplemental Privilege Log (produced to Irving on October 12,

       2020);1

       Amster Privilege Log; and

       Declaration of James E. Sealey in support of First Quality Tissue’s privilege
       assertions on documents submitted in camera, with Appendix A (Tables 1-4).

       The documents submitted for in camera inspection can be subcategorized as follows:

       (1) Documents withheld by Amster and logged in the Amster Privilege Log;


1
  First Quality’s Supplemental Privilege Log entries for some of the category (2) documents
contain claims for “Attorney Work Product” protection in addition to the attorney-client
privilege. For example, the log entry for the first document on First Quality’s Supplemental
Privilege Log, FIR_QUA_ECA0000018743, which was one of the initial 23 documents First
Quality submitted for in camera inspection, contains such a claim. First Quality’s September 11,
2020 Answering Brief, however, only claimed attorney-client privilege for the category (2)
documents. See First Quality’s September 11, 2020 Answering Brief at 11. First Quality has not
made any attorney work product argument as to the documents submitted for in camera
inspection. Thus, First Quality has not met its burden to establish attorney work product
protection over any of the category (2) documents. Accordingly, the analysis below is limited to
whether First Quality properly withheld the category (2) documents as attorney-client privileged.
                                                3
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 4 of 23 PageID #: 2741




       (2) Table 1 documents withheld by First Quality and logged in First Quality’s Partial

          Privilege Log and Digital Metrology’s Privilege Log;

       (3) Table 2 documents withheld by First Quality and logged in First Quality’s Partial

          Privilege Log and First Quality’s Supplemental Privilege Log;

       (4) Table 3 documents withheld by First Quality and logged in First Quality’s Partial

          Privilege Log, First Quality’s Supplemental Privilege Log, and Digital Metrology’s

          Privilege Log; and

       (5) Table 4 documents withheld by First Quality and logged in First Quality’s Partial

          Privilege Log, First Quality’s Supplemental Privilege Log, and Digital Metrology’s

          Privilege Log.

According to the Declaration of James Sealey submitted with the documents for in camera

inspection, Tables 1-3 contain documents relating to obtaining patent protection on soft bath

tissue products in 2013, and Table 4 documents relate to obtaining patent protection on towel

products in 2015.

                                    LEGAL STANDARDS

       The attorney-client privilege gives the client the “right to refuse to disclose confidential

communications between attorney and client made for the purpose of obtaining legal advice.”

Hoffmann–La Roche, Inc. v. Roxane Labs., Inc., No. 09–6335 (WJM), 2011 WL 1792791, at *4

(D.N.J. May 11, 2011) (internal citation omitted). The privilege “encourage[s] full and frank”

information exchanges within the attorney-client relationship to promote the observation of law

and the administration of justice. Upjohn Co. v. United States, 449 U.S. 383, 389 (1981);

Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414, 1423 (3d Cir. 1991). While

the privilege protects communications between privileged persons, it does not protect the facts



                                                4
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 5 of 23 PageID #: 2742




underlying those communications. Brigham and Women’s Hosp. Inc. v. Teva Pharms. USA,

Inc., 707 F. Supp. 2d 463, 469 (D. Del. 2010) (citing Upjohn, 449 U.S. at 395).

       The United States Court of Appeals for the Third Circuit has held that the attorney-client

privilege applies to “(1) a communication (2) made between privileged persons (3) in confidence

(4) for the purpose of obtaining or providing legal assistance for the client.” In re Chevron

Corp., 650 F.3d 276, 289 (3d Cir. 2011). “‘Privileged persons’ include the client, the attorney(s),

and any of their agents that help facilitate attorney-client communications or the legal

representation.” In re Teleglobe Commc’ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (citation

omitted).

                                         DISCUSSION

       In Order #3, the Special Master stated as follows:

                Category (2), according to First Quality, includes “analysis and
       interpretation of various data” pursuant to Dr. Malburg’s consulting agreement
       that “was sent to and used by Amster for purposes of providing legal advice
       regarding patent prosecution.” First Quality’s Answering Brief at 4. Presumably,
       “various data” includes Pa and Wc measurements of prior art tissue samples.
       First Quality claims that category (2) documents are attorney-client privileged but
       makes no claim for attorney work product protection. See First Quality’s
       Answering Brief at 11-12.
                Irving argues that the Pa and Wc measurements, protocols for obtaining
       them, and samples that were measured are not protected by the attorney-client
       privilege because they are facts. Irving is correct that “[w]hile communications
       between the attorney and the client are protected by the privilege, the facts
       underlying those communications are not.” Brigham & Women’s Hosp., 707 F.
       Supp. 2d at 469. Parsing communication from fact, however, often creates “some
       difficult line-drawing problems.” Hercules, Inc. v. Exxon Corp., 434 F. Supp.
       136, 145 (D. Del. 1977). The Hercules decision pointed out that “[t]he fact that a
       communication contains technical information, however, does not automatically
       preclude application of the privilege. If the primary purpose of the document is to
       solicit legal advice based on that information, the privilege applies.” Id. at 148.
                Because drawing lines can be problematic when determining privilege in
       patent matters, courts often examine challenged documents in camera before
       making a decision. See, e.g., id.; Shire Dev. Inc. v. Cadila Healthcare Ltd., No.
       CA 10-581-KAJ, 2012 WL 5247315, at *4 (D. Del. June 15, 2012). In Shire,
       Special Master Joshua W. Martin III reviewed each challenged document in

                                                5
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 6 of 23 PageID #: 2743




       camera, found that certain documents and certain portions of documents
       contained “purely technical or factual information,” and ordered those documents
       and portions of documents to be produced. Shire, 2012 WL 5247315, at *4-8.
               Here, First Quality cites to no decision holding that purely technical or
       factual information is protected by the attorney-client privilege. The closest First
       Quality comes is In re Spalding Sports Worldwide, Inc., 203 F.3d 800, 806 (Fed.
       Cir. 2000). In re Spalding held that a specific invention record containing
       technical information was attorney-client privileged where the “overall tenor of
       the document indicates that it is a request for legal advice or services.” Id. But
       “Spalding does not insulate otherwise discoverable information simply because it
       is included in a privileged communication.” Vasudevan Software, Inc. v.
       International Business Machines Corp., 2011 WL 1599646, *2–*3 (N.D. Cal.
       2011).
               To the extent that Pa and Wc measurements and protocols for obtaining
       them are purely technical or factual, they are not protected by the attorney-client
       privilege.

D.I. 138 at 7-9.

       On further reflection, the holding of In re Spalding and district court decisions applying it

merit further consideration.2 “The In re Spalding Court held that invention records that were

submitted by the inventors to the corporation's legal department, for the purpose of obtaining

legal advice or assistance in a legal proceeding, were protected by the attorney-client privilege,

despite their inclusion of technical information, ‘because requests for legal advice on

patentability or for legal services in preparing a patent application necessarily require the

evaluation of technical information[.]’” INVISTA N. Am. S.à.r.l. v. M&G USA Corp., No. CV

11-1007-SLR-CJB, 2013 WL 12171721, at *13 (D. Del. June 25, 2013) (citing In re Spalding,

203 F.3d at 805-06). Thus, “an invention record constitutes a privileged communication, as long


2
  The parties did not address whether Federal Circuit law or Third Circuit law applies to the
attorney-client privilege issues before the Special Master. “In patent cases, regional circuit law
governs disputes relating to the applicability of the attorney-client privilege and related
privileges/doctrines, to the extent that those issues are not unique to patent law.” INVISTA N.
Am. S.à.r.l., 2013 WL 12171721, at *4 (citations omitted). “However, when a determination of
the applicability of such a privilege implicates a substantive patent law issue, the law of the
United States Court of Appeals for the Federal Circuit applies.” Id. With regard to whether
attorney-client privilege applies to an invention record, Federal Circuit law applies. In re
Spalding, 203 F.3d at 804-04.
                                                6
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 7 of 23 PageID #: 2744




as it is provided to an attorney for the purpose of securing primarily legal opinion, or legal

services, or assistance in a legal proceeding.” Endo Pharm. Inc. v. Mylan Pharm. Inc., No. CV

11-717 (JEI/KMW), 2013 WL 12152480, at *1 (D. Del. May 14, 2013) (citing In re Spalding).

See also Karl Storz Endoscopy–Am., Inc. v. Stryker Corp., No. C09–355 VRW, 2010 WL

727220, at *2 (N.D. Cal. Mar. 1, 2010) (noting that In re Spalding “dispelled the view then held

by many courts that purely technical information communicated to an attorney was not

privileged”).

       While an invention record was at issue in In re Spalding, some district courts have

applied the holding of In re Spalding to technical communications other than invention records.

See, e.g., SmithKline Beecham Corp. v. Apotex Corp., 232 F.R.D. 467, 480 (E.D. Pa. 2005)

(finding communications from counsel providing legal advice and including certain technical

information were privileged).

       All of these decisions, however, are uniform in holding that “the central inquiry is

whether the communication is one that was made by a client to an attorney for the purpose of

obtaining legal advice or services.” In re Spalding, 203 F.3d at 805. See also Games2U, Inc. v.

Game Truck Licensing, LLC, No. MC-13-00053-PHX-GMS, 2013 WL 4046655, at *4 (D. Ariz.

Aug. 9, 2013) (listing and discussing relevant decisions).

       With the above-cited principles in mind, the Special Master makes the following rulings

on the documents submitted for in camera inspection.

 I.    DOCUMENTS WITHHELD BY AMSTER

       All twelve of the documents withheld by Amster and submitted for in camera inspection

are protected by the attorney-client privilege.      These documents included communications

among the Amster law firm and First Quality employees in furtherance of patent prosecution.



                                                 7
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 8 of 23 PageID #: 2745




They are “confidential communications between attorney and client made for the purpose of

obtaining legal advice.” Hoffmann–La Roche, Inc., 2011 WL 1792791, at *4. See also Fed.

Trade Comm'n v. Abbvie, Inc., No. CV 14-5151, 2015 WL 8623076, at *12 (E.D. Pa. Dec. 14,

2015) (finding email attachment memorializing and forwarding legal advice from counsel

regarding a patent application and patent prosecution was privileged).

II.    TABLE 1 DOCUMENTS WITHHELD BY FIRST QUALITY

       Of the 17 Table 1 documents, 16 are Microsoft® Excel data files and one is a graphical

representation of data.     None of the Table 1 documents are attached to emails or other

communications; they are stand-alone files. Dr. Malburg of Digital Metrology is listed as an

author on all of the files. First Quality claims that all 17 files are protected by the attorney-client

privilege. No claim of attorney work product protection has been made as to these documents.

       The October 12, 2020 Declaration of James E. Sealey, First Quality’s director of product

development, claims as follows:

       around January 2013, First Quality communicated with Dr. Malburg for
       clarifications on the earlier freedom to operate work, and also, at the direction of
       Amster, to consult on analysis and interpretation for Amster to advise on
       prosecution of First Quality’s patent applications on soft bath tissue. In
       connection with this work, around February and March 2013, at the direction of
       Amster attorneys, First Quality worked with Dr. Malburg to perform analysis and
       interpretation, and this analysis and interpretation was sent to and used by Amster
       attorneys for purposes of First Quality’s obtaining of legal advice. The
       documents reflecting and used for this analysis and interpretation, submitted in
       camera, were created at the direction of Amster attorneys solely for legal
       purposes, and not for any business or other purposes.

Oct. 12, 2020 Sealey Declaration at ¶ 5.

       In camera inspection of the Table 1 documents and other documents concerning the

January to March 2013 time period, however, contradicts Mr. Sealey’s claim that Dr. Malburg’s

“analysis and interpretation was sent to and used by Amster attorneys.” Id. None of the



                                                  8
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 9 of 23 PageID #: 2746




documents show that Amster received the Table 1 documents. All but one Table 1 document is

listed in Digital Metrology’s privilege log3—not in First Quality or Amster’s logs. First Quality

employees sent small portions of the “analysis and interpretation” to Amster for purposes of

patent prosecution.4   Those communications, included in other Tables, are attorney-client

privileged, as discussed below.

       But data files generated by Dr. Malburg at the sole request of First Quality employees

(not Amster) and never sent to or reviewed by Amster are not privileged because they are not

communications “made by a client to an attorney for the purpose of obtaining legal advice or

services.” In re Spalding, 203 F.3d at 805.

       The facts here are different from In re Spalding. In re Spalding involved technical

information in an invention record submitted by the inventors to the corporation’s legal

department. In re Spalding, 203 F.3d at 805. That is, there was a communication from a client

to an attorney concerning patent prosecution. Here, no such communication exists. It does not

appear that Amster ever received the Table 1 documents. Or at least First Quality has failed to

meet its burden to make this showing. Onyx Therapeutics, Inc. v. Cipla Ltd., No. CV 16-988-

LPS, 2019 WL 668846, at *2 (D. Del. Feb. 15, 2019) (“the party asserting the privilege bears the

burden of establishing the requisite elements”).

       To the extent First Quality argues that Dr. Malburg is a “privileged person” such that

communications between First Quality employees and Dr. Malburg could be privileged, the facts

show otherwise. “Privileged persons’ include the client, the attorney(s), and any of their agents


3
   The other document, FIR_QUA_ECA0002099469, was listed in First Quality’s Partial
Privilege Log.
4
  Paragraph 7 of Mr. Sealey’s declaration states that “[i]n some instances, data was obtained for
supporting patent applications related to the Asserted Patents.” These “some instances” appear
to reference the small portions of the data sent to Amster, admitting that not all of the data was
sent to Amster.
                                                   9
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 10 of 23 PageID #: 2747




 that help facilitate attorney-client communications or the legal representation.” In re Teleglobe

 Commc'ns Corp., 493 F.3d 345, 359 (3d Cir. 2007) (citation omitted). In February 2012, Amster

 retained Dr. Malburg “in connection with a patent study and related technical analysis currently

 in progress.” FQ_0007936 (produced in the litigation). Per the agreement between Amster and

 Dr. Malburg, Dr. Malburg would assist Amster and be paid by Amster. Id. The documents

 submitted for in camera inspection show that the “patent study and related technical analysis

 currently in progress” in February 2012 ended in the summer of 2012.

        The new project that resulted in the Table 1 documents began in January 2013, many

 months after the study “currently in progress” in February 2012 ended. First Quality employees,

 not Amster, contacted Dr. Malburg in January 2013 about this new project, retained Dr. Malburg

 and worked with Dr. Malburg, all without any Amster involvement. In fact, when Dr. Malburg

 expressly referenced the confidentiality obligations in his previous agreement with, First Quality

 employees sent Dr. Malburg a new, First Quality confidentiality agreement to cover the new

 project. When the project concluded, Dr. Malburg submitted his invoice to First Quality, not to

 Amster. Further, when First Quality employees sent small portions of Dr. Malburg’s data and

 analysis to Amster on March 1, 2013, Dr. Malburg was not copied on those communications.

        These facts show that during the early 2013 time period, Dr. Malburg played no role in

 helping to “facilitate attorney-client communications or the legal representation” and thus was

 not a “privileged person.” In re Teleglobe Commc'ns Corp., 493 F.3d at 359.

        Because the Table 1 documents are not protected by the attorney-client privilege, Irving’s

 motion to compel the production of the Table 1 documents is GRANTED.




                                                10
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 11 of 23 PageID #: 2748




 II.    TABLE 2 DOCUMENTS WITHHELD BY FIRST QUALITY

        The nine Table 2 documents are either (1) emails between the inventors at First Quality

 and Amster or (2) emails between the inventors regarding collection of information to send to

 Amster. Both types of communications part of the invention record, and both are privileged.

 See In re Spalding, 203 F.3d at 805-06 (“an invention record constitutes a privileged

 communication”); Chrimar Sys. Inc. v. Cisco Sys. Inc., No. 13-CV-01300-JSW(MEJ), 2016 WL

 1595785, at *3 (N.D. Cal. Apr. 21, 2016) (finding that emails named inventor wrote and sent to

 himself that memorialized communications he had with patent prosecution counsel were

 privileged); Hoffmann-La Roche, Inc., 2011 WL 1792791, at *8 (“Draft patent applications and

 communications associated with those applications are generally privileged communications,

 even if technical or other business information is included.”).

        Some of the Table 2 communications contain small portions of data and analysis of that

 data. Irving has urged that these portions are “facts” underlying the communications, and thus

 not protected by the privilege. See Brigham and Women’s Hosp. Inc. v. Teva Pharms. USA, Inc.,

 707 F. Supp. 2d 463, 469 (D. Del. 2010) (“While communications between the attorney and the

 client are protected by the privilege, the facts underlying those communications are not.)

 (citing Upjohn, 449 U.S. at 395). But In re Spalding teaches that it is not “necessary to dissect

 the document to separately evaluate each of its components” so long as “the overall tenor of the

 document indicates that it is a request for legal advice or services.” In re Spalding, 203 F.3d at

 806. And other courts have found that even purely technical information can be privileged

 where the other requirements for application of the attorney-client privilege are present. See,

 e.g., SmithKline Beecham Corp., 232 F.R.D. at 480 (finding communications from counsel

 providing legal advice and including certain technical information were privileged); Karl Storz



                                                 11
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 12 of 23 PageID #: 2749




 Endoscopy-Am., Inc., 2010 WL 727220, at *2 (“Spalding dispelled the view then held by many

 courts that purely technical information communicated to an attorney was not privileged”).

        Here, the data and analysis of that data is an integral part of the attorney-client

 communications and the overall tenor of the communications was to seek legal advice from the

 Amster attorneys about the filing of a patent application. Thus, these communications are

 attorney-client privileged. See Endo Pharm. Inc., 2013 WL 12152480, at *1 (“an invention

 record constitutes a privileged communication, as long as it is provided to an attorney for the

 purpose of securing primarily legal opinion, or legal services, or assistance in a legal

 proceeding”) (citing In re Spalding).

        Irving’s motion to compel the production of the Table 2 documents is DENIED.

 III.   TABLE 3 DOCUMENTS WITHHELD BY FIRST QUALITY

        The 99 Table 3 documents fall into four categories: (1) communications between the

 First Quality inventors and Amster regarding prosecution of the application that led to the

 asserted patents; (2) communications between the First Quality inventors and/or other First

 Quality employees regarding information requested by Amster for use in this patent prosecution;

 (3) communications between the First Quality inventors and Dr. Malburg regarding the new

 2013 project discussed above; and (4) two internal First Quality product development documents

 attached to an email to the Amster attorneys.

        Table 3 documents in categories (1) and (2) are attorney-client privileged, as explained

 above with respect to the Table 2 documents.

        Table 3 documents in category (3)—communications between the First Quality inventors

 and Dr. Malburg—are not attorney-client privileged for the same reasons that the Table 1 data

 files discussed above are not privileged. Just as the files themselves are not privileged, the



                                                 12
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 13 of 23 PageID #: 2750




 communications about them are not privileged where none of the communications copied an

 attorney and there is no evidence that an attorney ever saw the communications. First Quality

 has not met its burden to show that the communications were “made by a client to an attorney for

 the purpose of obtaining legal advice or services.” In re Spalding, 203 F.3d at 805.

        Analysis of the two internal First Quality product development documents—

 FIR_QUA_ECA0001965841.0001.0001              and     FIR_QUA_ECA0001965841.0002.0001—is

 slightly different.   These two documents are internal First Quality documents titled “Trial

 Report” and detailing 2011 product development trials run by First Quality employees to

 improve the softness of bath tissue. Nothing about the documents or the discussion of the

 documents in the emails suggests they were generated at the request of any attorney or for any

 legal-related purpose—they are merely product development reports distributed within First

 Quality. As such, they are not privileged. See In re Spalding, 203 F.3d at 805. The fact they

 were attached to attorney-client privileged communications does not alter the result.           See

 Hoffmann-La Roche, Inc., 2011 WL 1792791, at *8 (“Documents are not privileged simply

 because they end up with a lawyer or eventually prove useful to the lawyer’s provision of legal

 services.”); In re Gabapentin Patent Litig., 214 F.R.D. 178, 187 (D.N.J. 2003) (“stapling one

 privileged document to a non-privileged document does not cloak the non-privileged material

 with protection from discovery”).

        Attached to this opinion is a chart setting forth the Special Master’s rulings on each of the

 99 Table 3 documents, consistent with the analysis above.

 IV.    TABLE 4 DOCUMENTS WITHHELD BY FIRST QUALITY

        The October 12, 2020 Sealey declaration states that the Table 4 documents involve “a

 new project related to novel paper towel products.” Sealey Declaration at ¶ 8. Sealey claims



                                                 13
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 14 of 23 PageID #: 2751




 that “[a]t the direction of Amster, First Quality [] contacted Dr. Malburg regarding work on the

 towel project” and “[t]his work involved, at the direction of Amster attorneys, obtaining,

 analyzing, and interpreting information solely for purposes of obtaining legal advice and not for

 any business or other purposes.” Id.

        The 127 Table 4 documents submitted for in camera inspection fall into four categories:

 (1) communications between First Quality inventors and Amster regarding prosecution of a

 patent relating to paper towel products; (2) communications between the First Quality inventors

 and/or other First Quality employees regarding information requested by Amster for use in this

 patent prosecution; (3) communications between and among the First Quality inventors and Dr.

 Malburg regarding the new paper towel project; and (4) a string of emails from March 2013

 between    a   First   Quality   employee    and     representatives   of   Mahr   Federal,   Inc.

 (FIR_QUA_ECA0001985755).

        Table 4 documents in categories (1) and (2) are attorney-client privileged, as explained

 above with respect to analogous Table 2 and 3 documents.

        Table 4 documents in category (3)—communications between and among the First

 Quality inventors and Dr. Malburg regarding the new paper towel project—are not attorney-

 client privileged because they were not “made by a client to an attorney for the purpose of

 obtaining legal advice or services.” In re Spalding, 203 F.3d at 805 (Fed. Cir. 2000).

        These communications are analogous to the Table 1 and Table 3—category (3)

 documents discussed above. In 2015, after the 2012 and early 2013 projects with Dr. Malburg

 concluded, First Quality employees contacted Dr. Malburg about a new project related to

 measurements on paper towels. Sealey Declaration at ¶ 8 (“a new project related to novel paper

 towel products”). First Quality employees reached out directly to Dr. Malburg. No attorneys



                                                 14
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 15 of 23 PageID #: 2752




 from Amster were copied on the communications between First Quality and Dr. Malburg. Dr.

 Malburg sent a quotation to First Quality for this new project. It appears First Quality accepted

 the quotation and paid Dr. Malburg’s fee. Dr. Malburg travelled to First Quality to perform tests

 on various paper towels collected by First Quality employees. There is no evidence that any

 attorneys were present for the tests or copied on the communications concerning the testing or

 the test results.   Under these facts, First Quality has not met its burden to show that the

 communications between First Quality and Dr. Malburg were “made by a client to an attorney

 for the purpose of obtaining legal advice or services.” In re Spalding, 203 F.3d at 805.5

        The email chain between a First Quality employee and representatives of Mahr Federal,

 Inc. (FIR_QUA_ECA0001985755) need not be produced in light of Special Master Order #3,

 D.I. 138. In that opinion and order, the Special Master found that “[t]esting and analysis

 conducted by … Mahr at the direction of First Quality’s attorneys at Amster Rothstein &

 Ebenstein LLP to understand the methodologies described in third-party patents” was attorney

 work product. D.I. 138 at 7. In this email chain, a First Quality employee requests information

 about Mahr’s earlier work, which Mahr provides. And then the First Quality employee forwards

 this information to another First Quality employee.         Because the attorney work product

 information stayed within the corporation and was not disclosed to an adversary, this later

 communication did not waive the protection. In re Chevron Corp., 633 F.3d at 165 (“it is only in

 cases in which the material is disclosed in a manner inconsistent with keeping it from an



 5
   For the same reasons discussed in relation to the 2013 project that resulted in the Table 1 and
 Table 3 documents, Dr. Malburg also was not a “privileged person” with respect to this 2015
 paper towel project. The facts here are even stronger because three years elapsed between the
 expiration of Dr. Malburg’s 2012 written agreement with Amster (which was limited to the 2012
 project “currently in progress” and required payment from Amster to Dr. Malburg) in the
 summer of 2012 and this new 2015 project. Also, this new project concerned paper towels rather
 than bath tissue, further distancing it from the work Dr. Malburg conducted for Amster.
                                                 15
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 16 of 23 PageID #: 2753




 adversary that the work-product doctrine is waived”). Thus, this email chain remains attorney

 work product and need not be produced.

        Attached to this opinion is a chart setting forth the Special Master’s rulings on each of the

 127 Table 4 documents, consistent with the analysis above.

                                          CONCLUSION

        As set forth above, the Special Master GRANTS-IN-PART and DENIES-IN-PART

 Irving’s motion to compel production of the category (2) documents. First Quality and/or Digital

 Metrology shall produce the follow documents:

        (1) All Table 1 documents;

        (2) The Table 3 documents identified for full production or redacted production in the

            attached chart; and

        (3) The Table 4 documents identified for full production or redacted production in the

            attached chart.

        Also, the parties shall confer about their availability for a status teleconference with the

 Special Master to be held on the afternoon of October 26, 2020 or the morning of October 27,

 2020. The parties shall advise the Special Master of their availability by a joint email.

        This memorandum opinion and order is preliminarily submitted under seal as a

 precaution because various portions of the underlying briefing were marked highly confidential.

 Within three (3) business days of this order, the parties shall jointly email the Special Master and

 advise of any proposed redactions.

        IT IS SO ORDERED.



 Dated: October 23, 2020
 Public Version filed on November 2, 2020              Special Master Chad S.C. Stover

                                                 16
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 17 of 23 PageID #: 2754

                          Rulings on Table 3 Documents


           Document #                               Determination
 FQ_REL0000000764                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000765                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000765.0001              Produce
 FQ_REL0000000766                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000767                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000767.0001              Produce
 FQ_REL0000000769                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000770                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000772                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000773                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000774                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000775                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000775.0001              Produce
 FQ_REL0000000776                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000776.0001              Produce
 FQ_REL0000000779                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000780                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000781                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000000783                   Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FQ_REL0000001129                   Produce
 FIR_QUA_ECA0002049253              Attorney-Client Privileged
 FIR_QUA_ECA0000000317              Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FIR_QUA_ECA0000000317.0001         Produce
 FIR_QUA_ECA0000000317.0002         Produce
 FIR_QUA_ECA0001907177              Attorney-Client Privileged
 FIR_QUA_ECA0001907177.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907177.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001966657              Attorney-Client Privileged

                                       1
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 18 of 23 PageID #: 2755




 FIR_QUA_ECA0001966657.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001966657.0002         Attorney-Client Privileged
 FIR_QUA_ECA0000126284              Attorney-Client Privileged
 FIR_QUA_ECA0000126284.0001         Attorney-Client Privileged
 FIR_QUA_ECA0000126284.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001907175              Attorney-Client Privileged
 FIR_QUA_ECA0001907175.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907174              Attorney-Client Privileged
 FIR_QUA_ECA0001907173              Attorney-Client Privileged
 FIR_QUA_ECA0001907172              Attorney-Client Privileged
 FIR_QUA_ECA0001907171              Attorney-Client Privileged
 FIR_QUA_ECA0001907170              Attorney-Client Privileged
 FIR_QUA_ECA0001907170.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907170.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001907170.0003         Attorney-Client Privileged
 FIR_QUA_ECA0001907169              Attorney-Client Privileged
 FIR_QUA_ECA0001907169.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907169.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001907169.0003         Attorney-Client Privileged
 FIR_QUA_ECA0000018743              Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FIR_QUA_ECA0001907168              Attorney-Client Privileged
 FIR_QUA_ECA0001907168.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907167              Attorney-Client Privileged
 FIR_QUA_ECA0001907167.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907166              Attorney-Client Privileged
 FIR_QUA_ECA0002032345              Attorney-Client Privileged
 FIR_QUA_ECA0001907154              Attorney-Client Privileged
 FIR_QUA_ECA0001965862              Attorney-Client Privileged
 FIR_QUA_ECA0000149544              Attorney-Client Privileged
 FIR_QUA_ECA0001907152              Attorney-Client Privileged
 FIR_QUA_ECA0001965843              Attorney-Client Privileged
 FIR_QUA_ECA0001907150              Attorney-Client Privileged
 FIR_QUA_ECA0001965841              Attorney-Client Privileged
 FIR_QUA_ECA0001965841.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001965841.0001.0001    Produce
 FIR_QUA_ECA0001965841.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001965841.0002.0001    Produce
 FIR_QUA_ECA0001907149              Attorney-Client Privileged
 FIR_QUA_ECA0001907121              Attorney-Client Privileged
 FIR_QUA_ECA0001907121.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907121.0002         Attorney-Client Privileged
 FIR_QUA_ECA0002026261              Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FIR_QUA_ECA0002026261.0001         Produce

                                       2
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 19 of 23 PageID #: 2756




 FIR_QUA_ECA0002026259              Redact the emails from 2012 with Amster.
                                    Produce 2013 emails, which do not copy Amster.
 FIR_QUA_ECA0002026259.0001         Produce
 FIR_QUA_ECA0001907058              Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0003         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0004         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0005         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0006         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0007         Attorney-Client Privileged
 FIR_QUA_ECA0001907058.0008         Attorney-Client Privileged
 FIR_QUA_ECA0001963480              Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0003         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0004         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0005         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0006         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0007         Attorney-Client Privileged
 FIR_QUA_ECA0001963480.0008         Attorney-Client Privileged
 FIR_QUA_ECA0001963356              Attorney-Client Privileged
 FIR_QUA_ECA0001907045              Attorney-Client Privileged
 FIR_QUA_ECA0001907045.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907038              Attorney-Client Privileged
 FIR_QUA_ECA0001907038.0001         Attorney-Client Privileged
 FIR_QUA_ECA0001907038.0002         Attorney-Client Privileged
 FIR_QUA_ECA0001907038.0003         Attorney-Client Privileged
 FIR_QUA_ECA0001907038.0004         Attorney-Client Privileged




                                       3
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 20 of 23 PageID #: 2757




                       Rulings on Table 4 Documents

               Document #                                  Determination
  FQ_REL0000000651                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000651.0001                     Produce
  FQ_REL0000000747                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000747.0001                     Produce
  FQ_REL0000000748                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000749                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000751                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000752                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000753                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000755                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000756                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000758                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000000759                          Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FQ_REL0000001130                          Produce
  FIR_QUA_ECA0001992986                     Attorney-Client Privileged
  FIR_QUA_ECA0001952375                     Attorney-Client Privileged
  FIR_QUA_ECA0001952375.0001                Attorney-Client Privileged
  FIR_QUA_ECA0001906363                     Attorney-Client Privileged
  FIR_QUA_ECA0001906363.0001                Attorney-Client Privileged
  FIR_QUA_ECA0001906363.0002                Attorney-Client Privileged
  FIR_QUA_ECA0000180812                     Redact the emails from 2012 with Amster.
                                            Produce 2013 – 2015 emails, which do not
                                            copy Amster.
  FIR_QUA_ECA0000180812.0001                Produce
                                        1
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 21 of 23 PageID #: 2758



  FIR_QUA_ECA0001953178                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0001953179                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0001953179.0001               Produce
  FIR_QUA_ECA0000180688                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0001906454                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0001906454.0001               Produce
  FIR_QUA_ECA0001990922                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0001990922.0001               Produce
  FIR_QUA_ECA0000180612                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180632                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180634                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180634.0001               Produce
  FIR_QUA_ECA0000180586                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180591                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180592                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180593                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180601                    Redact the emails from 2012 with Amster.
                                           Produce 2013 – 2015 emails, which do not
                                           copy Amster.
  FIR_QUA_ECA0000180375                    Produce
  FIR_QUA_ECA0000180375.0001               Produce




                                       2
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 22 of 23 PageID #: 2759



  FIR_QUA_ECA0001990168                    Produce
  FIR_QUA_ECA0002311061                    Produce
  FIR_QUA_ECA0000180307                    Produce
  FIR_QUA_ECA0000180308                    Produce
  FIR_QUA_ECA0000180315                    Produce
  FIR_QUA_ECA0001990109                    Produce
  FIR_QUA_ECA0001990110                    Produce
  FIR_QUA_ECA0001990111                    Produce
  FIR_QUA_ECA0001990112                    Produce
  FIR_QUA_ECA0001990117                    Produce
  FIR_QUA_ECA0001990119                    Produce
  FIR_QUA_ECA0001990126                    Produce
  FIR_QUA_ECA0001990127                    Produce
  FIR_QUA_ECA0001990128                    Produce
  FIR_QUA_ECA0001990164                    Produce
  FIR_QUA_ECA0002300567                    Produce
  FIR_QUA_ECA0002300568                    Produce
  FIR_QUA_ECA0002304505                    Produce
  FIR_QUA_ECA0002304506                    Produce
  FIR_QUA_ECA0002304507                    Produce
  FIR_QUA_ECA0002304508                    Produce
  FIR_QUA_ECA0002304509                    Produce
  FIR_QUA_ECA0002319143                    Produce
  FIR_QUA_ECA0002319156                    Produce
  FIR_QUA_ECA0002319161                    Produce
  FIR_QUA_ECA0002319169                    Produce
  FIR_QUA_ECA0002319170                    Produce
  FIR_QUA_ECA0001990082                    Produce
  FIR_QUA_ECA0001990083                    Produce
  FIR_QUA_ECA0001990086                    Produce
  FIR_QUA_ECA0002300571                    Produce
  FIR_QUA_ECA0002304512                    Produce
  FIR_QUA_ECA0002304513                    Produce
  FIR_QUA_ECA0001906435                    Attorney-Client Privileged
  FIR_QUA_ECA0001906435.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000180195                    Attorney-Client Privileged
  FIR_QUA_ECA0001906415                    Attorney-Client Privileged
  FIR_QUA_ECA0000122578                    Attorney-Client Privileged
  FIR_QUA_ECA0000122578.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000122578.0002               Attorney-Client Privileged
  FIR_QUA_ECA0001906394                    Attorney-Client Privileged
  FIR_QUA_ECA0001906394.0001               Attorney-Client Privileged
  FIR_QUA_ECA0001906394.0002               Attorney-Client Privileged
  FIR_QUA_ECA0001951975                    Attorney-Client Privileged
  FIR_QUA_ECA0001951975.0001               Attorney-Client Privileged
  FIR_QUA_ECA0001951975.0002               Attorney-Client Privileged
                                       3
Case 1:19-cv-00428-RGA Document 154 Filed 11/02/20 Page 23 of 23 PageID #: 2760




  FIR_QUA_ECA0000122498                    Attorney-Client Privileged
  FIR_QUA_ECA0000122498.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000122498.0002               Attorney-Client Privileged
  FIR_QUA_ECA0001951918                    Attorney-Client Privileged
  FIR_QUA_ECA0001951918.0001               Attorney-Client Privileged
  FIR_QUA_ECA0001951918.0002               Attorney-Client Privileged
  FIR_QUA_ECA0000179330                    Produce
  FIR_QUA_ECA0000179333                    Produce
  FIR_QUA_ECA0000179153                    Produce
  FIR_QUA_ECA0000179101                    Produce
  FIR_QUA_ECA0001987143                    Produce
  FIR_QUA_ECA0001987147                    Produce
  FIR_QUA_ECA0000125581                    Attorney-Client Privileged
  FIR_QUA_ECA0000125581.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000125581.0002               Attorney-Client Privileged
  FIR_QUA_ECA0000140839                    Attorney-Client Privileged
  FIR_QUA_ECA0001906355                    Attorney-Client Privileged
  FIR_QUA_ECA0000122411                    Attorney-Client Privileged
  FIR_QUA_ECA0000122411.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000140758                    Attorney-Client Privileged
  FIR_QUA_ECA0000178616                    Produce
  FIR_QUA_ECA0001906352                    Attorney-Client Privileged
  FIR_QUA_ECA0001906354                    Attorney-Client Privileged
  FIR_QUA_ECA0001906354.0001               Attorney-Client Privileged
  FIR_QUA_ECA0000178574                    Produce
  FIR_QUA_ECA0000178574.0001               Produce
  FIR_QUA_ECA0000178574.0002               Produce
  FIR_QUA_ECA0000178576                    Produce
  FIR_QUA_ECA0000178577                    Produce
  FIR_QUA_ECA0001906351                    Produce
  FIR_QUA_ECA0001985755                    Attorney Work Product
  FIR_QUA_ECA0001985796                    Produce
  FIR_QUA_ECA0000122235                    Attorney-Client Privileged
  FIR_QUA_ECA0000122235.0001               Attorney-Client Privileged
  FIR_QUA_ECA0001906349                    Attorney-Client Privileged
  FIR_QUA_ECA0001906349.0001               Attorney-Client Privileged
  FIR_QUA_ECA0001985390                    Produce
  FIR_QUA_ECA0001985394                    Produce
  FIR_QUA_ECA0001985404                    Produce
  FIR_QUA_ECA0001985408                    Produce




                                       4
